DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-22-2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 20, 29-34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou, PGPub. No. 2011/0091803.
Regarding claims 17, 29, 31-34, and 36, Zhou teaches a transfer element comprising a coating layer, the coating made from an amorphous, thermosetting (i.e. curable) particle resin material, a crosslinking agent, a charge control agent, and silica that is transferable to a substrate (Abstract, ¶ [0013]-[0031], [0064], [0081]). Note that although Zhou does not explicitly refer to the product as “standalone,” the coating layer of Zhou appears to be “standalone” in accordance with the definition set forth in Applicant’s specification, as the transfer element of Zhou is capable of being removed from the coating apparatus that forms the coating layer.  
Regarding claim 20, Zhou teaches that the layer may be pressure fused (i.e. compacted) (¶ [0085]).
Regarding claim 30, Zhou teaches a substrate coated with the layer (¶ [0030]) and teaches that the coating layer may have a glass transition temperature of greater than 50 °C (¶ [0107]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, PGPub. No. 2011/0091803, as applied above.
Regarding claims 18 and 35, the teachings of Zhou differ from the present invention in that Zhou does not teach any specific thickness for the coating. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate coating thickness for the layer based on the specific coating materials and process being used, as well as the intended use and desired characteristics of the final product. Additionally, arbitrary recitations of dimension cannot distinguish a claimed invention from that of the prior art (MPEP 2144.04 IV). 
Regarding claim 19, the claim is a product-by-process claim. As there is no apparent reason why the method steps recited in claim 19 would result in a product that was materially different from a similar product made according to any other method, the recited product-by-process limitations cannot distinguish the claimed invention from that of the prior art (MPEP 2113 I). Nevertheless, Zhou teaches 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/               Primary Examiner, Art Unit 1785